Citation Nr: 0415129	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, to include hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the dorsal and lumbar spine.  

3.  Entitlement to service connection for glaucoma of the 
right eye.  

4.  Entitlement to service connection for an ulcerated 
stomach.  


REPRESENTATION

Appellant represented by:	Robert E. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his brother


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Although several other issues were 
developed for appellate consideration, the veteran in his 
substantive appeal stated that he desired to pursue only the 
issues set forth on the title page of this decision.  In a 
statement in lieu of a VA Form 646, dated in July 2002, the 
representative listed the same issues.  

The record shows that in unappealed rating decisions dated in 
1985, the RO denied entitlement to service connection for 
cardiovascular disease, hypertension, and degenerative joint 
disease of the dorsal and lumbosacral spine.  Accordingly, 
these issues have been styled as set forth on the title page 
of this decision.  

Although the veteran disagreed with a rating decision dated 
in February 2000 that denied service connection for 
cardiovascular disease, including hypertension, he did not 
perfect an appeal from the rating denial following issuance 
of a statement of the case to him and his then representative 
in December 2000.  The basis of the denial was that the claim 
was not well grounded.  However, the veteran filed an 
application to reopen his claim in December 2000, which the 
Board construes as incorporating a motion to have his claim 
for service connection for cardiovascular disease, including 
hypertension, readjudicated as though the denial had not been 
made.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099.  
The Board thus finds that the February 2000 rating decision 
does not constitute the most recent rating denial for 
purposes of determining whether new and material evidence has 
been received to reopen the claim for service connection for 
cardiovascular disease, including hypertension.  

A videoconference hearing was held in January 2003 before the 
undersigned sitting in Washington, D.C., who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  

Subsequently, the veteran submitted a large amount of 
documentary evidence.  In a March 2003 written statement, the 
veteran's representative waived RO consideration of this 
evidence.  

In April 2004, the Board received a faxed document from the 
RO, which was a letter to the RO from a private attorney 
noticing his representation of the veteran with respect to 
his VA claims.  The letter was on letterhead stationary and 
contained the claims file number.  The Board concludes that 
the faxed document meets the requirements of 38 C.F.R. § 
20.603(a) (2003) with respect to the designation of attorneys 
as representatives before VA, and this has been reflected on 
the title page of this decision.  

The issues of entitlement to service connection for 
cardiovascular disease, to include hypertension; degenerative 
joint disease of the dorsal and lumbar spine; glaucoma of the 
right eye; and an ulcerated stomach will be discussed in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  A rating decision dated in May 1985 denied service 
connection for cardiovascular disease, including 
hypertension, and degenerative joint disease of the dorsal 
and lumbar spine.  A rating decision dated in August 1985 
continued the denial of the claimed benefits.  The veteran 
was notified of the latter determination in August 1985, and 
of his appellate rights, but he did not initiate an appeal 
from that decision.  

2.  At the time that the RO issued its notice of decision in 
August 1985, the medical evidence indicated the presence of 
heart disease and degenerative joint disease of the dorsal 
and lumbar spine.  

3.  The evidence added to the record since the RO issued its 
notice of decision in August 1985 bears directly and 
substantially upon the specific matter under consideration 
and, in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO issued its notice of 
decision in August 1985 denying entitlement to service 
connection for cardiovascular disease, to include 
hypertension, is new and material, and the claim for service 
connection for that disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective prior 
to Aug. 29, 2001).  

2.  Evidence received since the RO issued its notice of 
decision in August 1985 denying entitlement to service 
connection for degenerative joint disease of the dorsal and 
lumbar spine is new and material, and the claim for service 
connection for that disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective prior 
to Aug. 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his application to reopen.  
Pertinent identified medical and other records have been 
obtained, including reports of previous VA examinations.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied with respect to the application 
to reopen.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

II.  New and Material Evidence

The record shows that a rating decision dated in May 1985 
denied service connection for cardiovascular disease, 
including hypertension, and degenerative joint disease of the 
dorsal and lumbar spine.  A rating decision dated August 13, 
1985, continued the denial of the claimed benefits.  Although 
the veteran was informed of this determination and of his 
appellate rights on August 27, 1985, he did not initiate an 
appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claims of entitlement 
to service connection for a heart disorder and for 
degenerative joint disease of the dorsal and lumbar spine was 
received in December 2000, and evidence has been received in 
support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claims here, that were pending before 
that date.  In order to satisfy the applicable requirement, 
the evidence "must be both new and material."  Smith v. 
West, 12 Vet. App. at 314.  "New evidence" is evidence 
"not previously submitted to agency decision makers ... 
[that] is neither cumulative nor redundant."  38 C.F .R. § 
3.156(a) (2001); see Smith, supra (if evidence was not in the 
record at time of final disallowance of claim and is not 
cumulative of other evidence in the record, it is new); see 
also Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (as in effect prior to Aug. 
29, 2001); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (materiality requirement of 38 C.F.R. § 3.156(a) (2001) 
is not focused on outcome determination but on importance of 
complete record for evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue, or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in August 1985 includes VA and 
non-VA medical records, as well as written statements 
provided by the veteran, his representative, and service 
comrades, and testimony provided by the veteran in January 
2003.  

The RO denied the service connection claims in August 1985 
because there was no competent evidence of record to relate 
the veteran's heart disorder and degenerative joint disease 
of the dorsal and lumbar spine to service.  

The Board finds that the evidence received since the notice 
of decision in August 1985 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current heart disorder and degenerative joint 
disease of the dorsal and lumbar spine developed as a result 
of service, and is of such significance that it must be 
considered together with all the other evidence to fairly 
decide the merits of the claim.  The new evidence suggests 
that the veteran might have sustained a heart attack during a 
period of active duty for training in the mid 1970's.  There 
was also testimony that the veteran sustained a back injury 
in the 1970's also during a period of active duty for 
training that culminated in degenerative joint disease of the 
dorsal and lumbar spine.  The evidence added to the record 
since the August 1985 notice of decision provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As 
such, the new evidence is so significant to the issues of 
entitlement to service connection for heart disease and for 
degenerative joint disease of the dorsal and lumbar spine 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  As the 
additional evidence is both new and material, the application 
to reopen must be granted.  

Having reopened the claims, the Board finds that additional 
development, as outlined in the Remand section of this 
decision, is necessary before addressing the issues on 
appeal.  


ORDER

The application to reopen claims of entitlement to service 
connection for a heart disorder and for degenerative joint 
disease of the dorsal and lumbar spine is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims file does not show that the RO provided 
notice to the veteran that complies with VCAA requirements 
with respect to the claims for service connection currently 
on appeal.  Although the RO issued a notification letter in 
January 2001, it did not adequately list the issues on appeal 
and did not discuss the necessary criteria to establish 
service connection for the claimed disabilities, or 
sufficiently notify the veteran as to what evidence VA was 
required to obtain and what evidence or information the 
veteran was obligated to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In light of the January 2003 testimony before the 
undersigned, an attempt must be made to obtain additional 
evidence that may be relevant to the veteran's claims.  The 
Board notes that the veteran contends that he had a heart 
attack while on active duty for training in 1974 or 1975.  
The RO should attempt to verify the veteran's service, 
including any periods of active duty for training, in 1974 
and 1975.  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC), in Washington, D.C., for the 
requested action that follows.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are satisfied with respect to all service 
connection claims in appellate status.  
This includes notifying the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) of the information and 
evidence that VA will seek to provide; 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.  The notice 
must comply with 38 U.S.C.A. § 5103(a) 
and any other applicable legal precedent.  
See Quartuccio v. Principi, supra; 
Charles v. Principi, supra.  The RO 
should allow the appropriate period of 
time for response.  

2.  As the veteran contends that he had a 
heart attack while on active duty for 
training (ACDUTRA) in 1974 or 1975, the 
RO should attempt to verify the veteran's 
service, including any periods of 
ACDUTRA, in 1974 and 1975.  

3.  The RO should secure any additional 
records identified by the veteran.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
that he submit the outstanding evidence.  
Based on the acquired evidence, the RO 
should decide whether to schedule 
examinations with respect to any of the 
service connection claims currently in 
appellate status.  

4.  The RO should secure additionally 
identified records, including:  

?	Social Security Administration (SSA) 
records.  The veteran testified that 
he began receiving SSA disability 
benefits beginning around 1975.  He 
added that he recently began 
receiving SSA retirement benefits 
when he reached the appropriate 
retirement age.  The RO should 
attempt to obtain relevant records 
pertaining to the apparent grant of 
SSA disability benefits in 1975, 
along with any relevant medical 
records.  

?	VA or non-VA medical evidence 
identified by the veteran showing 
treatment dated at the time of the 
veteran's heart attack in 1974 or 
1975.  

?	During the veteran's testimony 
before the undersigned, the veteran 
mentioned a number of VA and non-VA 
medical facilities that treated him 
since the mid-1970's.  This list 
included Memorial Hospital and St. 
Patrick's Hospital in Lake Charles, 
Louisiana; as well as VA medical 
facilities in Jennings, Louisiana; 
Alexandria, Louisiana; Beaumont, 
Texas; Houston, Texas; and San 
Diego, California.  The RO should 
attempt to obtain any relevant 
medical evidence from these 
facilities relating to the veteran's 
claims and associate that evidence 
with the claims file.  

5.  Following completion of the above 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been completed 
to the extent possible.  
		
6.  Then, the RO should adjudicate the 
veteran's claims of entitlement to 
service connection for cerebrovascular 
accident disease, including hypertension, 
and for degenerative joint disease of the 
dorsal and lumbar spine de novo without 
regard to the finality of any prior 
rating decision.  The RO should also 
readjudicate the claims of entitlement to 
service connection for glaucoma of the 
right eye and for an ulcerated stomach.  
If the determination remains unfavorable 
to the veteran, he and his attorney-
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



